Hall, Presiding Judge,
concurring specially. This is not an appeal from a conviction. The appellant obviously seeks at State expense a copy of the transcript of his trial plus other documents in order to prepare a petition for habeas corpus. For this reason, I concur in the dismissal for lack of prosecution. Had this been an appeal from a conviction, I would not have dismissed a pro se appeal by an indigent for procedural deficiencies. Every indigent defendant is entitled to the benefit of counsel at the first level of review. Douglas v. California, 372 U. S. 353 (83 SC 814, 9 LE2d 811); Swenson v. Bosler, 386 U. S. 258 (87 SC 996, 18 LE2d 33).